DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because there is an apparent typo in figure 4.  In figure 4, axis “13, 25” should be axis – 13, 35 --.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 16 & 17 recites the limitation "the gear assembly" in claims 16 & 17, lines 2 & 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the gear assembly” in claims 16 & 17, lines 2 & 2, respectively, as -- a gear assembly --, since the gear assembly is not yet mentioned in claims 1 or 15 from which claims 16 & 17 depend.  
Claim 19 recites the limitation "the fixed wing device" in claim 19, line 6.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the fixed wing device” in claim 19, line 6, as -- the fixed wing --, since this is recited in claim 19, line 2.  
Claim 19 recites the limitation "the first housing" in claim 19, line 7.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is 

Allowable Subject Matter
Claims 1-19 are allowed.  However, 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the second housing part is connected to the first housing part such that the second housing part is rotatable relative to the first housing part about a main axis of rotation, wherein the second housing part includes a toothed rack having a concave shape and facing the main axis of rotation, wherein the actuation unit further comprises a drive pinion supported at the first housing part and engaging the toothed rack for driving the second housing part rotatingly relative to the first housing part” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “a drive pinion supported by the first housing; a second housing part fixed to the foldable wing tip device, wherein the second housing part includes a toothed rack having a concave shape and teeth facing the hinge axis; wherein the foldable wing tip device is configured to be pivoted about the hinge axis by rotation of the drive pinion which moves the toothed rack” in combination with the remaining claim elements as set forth in claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Lorenz (WO Pub No. 2020/254560 A1) has the same Assignee and Inventor and discloses an aircraft, a wing, a foldable wingtip, an actuator unit, a hinge, a main/hinge axis, a motor unit, an output, a pinion attached to the fixed wing, and a toothed rack having a concave shape facing the main/hinge axis of rotation.  The reference Harding et al. (GB Pub No. 2,583,959 A) has the same Assignee and discloses an aircraft, a wing, a foldable wingtip, an actuator unit, a hinge, a main/hinge axis, a motor unit, an output, a pinion attached to the fixed wing, and a toothed rack having a concave shape facing the main/hinge axis of rotation.  The reference Lorenz (EP Pub No. 3,524,514 A1) has the same Assignee and Inventor and discloses an aircraft, a wing, a foldable wingtip, an actuator unit, a hinge, a main/hinge axis, a motor unit, an output, a pinion attached to the fixed wing, and a toothed rack.  The reference Bishop (Pub No. US 2019/0367153 A1) discloses an aircraft, a wing, a foldable wingtip, an actuator unit, a hinge, a main/hinge axis, a motor unit, an output, a pinion attached to the fixed wing, and a partially toothed gear.  The reference Santini et al. (Pub No. US 2013/0313356 A1) discloses an aircraft, a wing, a foldable wingtip, an actuator unit, a hinge, a main/hinge axis, a motor unit, an output, a pinion attached to the fixed wing, and a toothed rack that is curved.  The reference Bialek (Pub No. US 2017/0183093 A1) discloses an aircraft, a foldable wing, an actuator unit, a hinge, two rotational axis, a motor unit, an output, a pinion, and a toothed rack that is curved.  The reference Fox et al. (Pub No. US 2019/0315454 A1) discloses an aircraft, a wing, a wingtip, a flight control member, an actuator unit, a hinge, a main axis, a hinge axis, a motor unit, an output, a pinion, and a dual toothed racks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647